Citation Nr: 1811785	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-33 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to a rating in excess of 10 percent prior to July 22, 2014, for degenerative joint disease (DJD) of the left hip.

2. Entitlement to a rating in excess of 30 percent from September 1, 2015, for left hip total replacement.

3. Entitlement to a rating in excess of 10 percent prior to November 10, 2014, for DJD of the right hip. 

4. Entitlement to a rating in excess of 30 percent from January 1, 2016, for right hip total replacement. 

5. Entitlement to a total disability rating based on individual unemployability (TDIU). 



REPRESENTATION

Veteran represented by:	Maryland Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from September 1982 to September 2002.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction has since been transferred to the Baltimore, Maryland RO (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The AOJ granted service connection for DJD of the right and left hip and assigned an initial 10 percent rating for each hip, effective October 1, 2002, the day following the Veteran's release from active duty.  Subsequently, the Veteran was awarded a temporary total rating following hospitalization and surgery.  The period for this temporary total rating ends August 31, 2014, for the left hip and December 31, 2015, for the right hip.  A 30 percent rating commenced for both hips the day following completion of the temporary total rating. 

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at an August 2016 hearing.  A transcript of that hearing is of record. 

The Board notes that the AOJ has assigned separate ratings for the Veteran's bilateral hip disabilities for separate periods of time during the appeal period.  Thus, the Board has characterized this claim in light of the distinction noted in Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim, a practice known as "staged ratings.")  

The Board took jurisdiction of the issue of entitlement to a TDIU following the at the August 2016 hearing pursuant to Rice v. Shinseki, which noted that a TDIU claim cannot be considered separate and apart from an increased rating claim, but rather as part of a claim for benefits for the underlying disability.  Rice, 22 Vet. App. 447 (2009).  

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The issues of entitlement to a rating in excess of 30 percent for the right and left hips status post total replacements as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDINGS OF FACT

1. For the period prior to July 22, 2014, the Veteran's left hip was manifested by noncompensable motion loss in all planes even when considering flares and functional impairment on use. 

2. For the period prior to November 10, 2014, the Veteran's right hip was manifested by noncompensable motion in all planes even when considering flares and functional impairment on use.





CONCLUSIONS OF LAW

1. For the time period prior to July 22, 2014, the criteria for a rating in excess of 10 percent for left hip DJD have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.103, 3.159, 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.71a, DC 5003, 5010, 5252 (2017). 

2. For the time period prior to November 10, 2014, the criteria for a rating in excess of 10 percent for right hip DJD have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.103, 3.159, 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.71a, DC 5003, 5010, 5252 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  In this regard, the Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Duties to Notify and Assist

The Veteran claims that the March 2010 VA medical opinion was inadequate because the examiner noted that the Veteran's disability was moderate and then severe in another portion of the examination report.  However, a close read of the report notes that the examiner characterized the Veteran's flare-ups symptoms as moderate and his DJD disease process as moderate to severe consistently.  The Board also observes that the VA examinations prior to the total hip replacements may be inadequate pursuant to the recent holdings in Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) and Correia v. McDonald, 28 Vet. App. 158 (2016).  However, due to the total hip replacements and passage of time, the Board finds that it is not possible to replicate the findings required in Sharp and Correia prior to the hip replacements.

Otherwise, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).   

Increased Rating

The Veteran seeks an increased rating for his service-connected bilateral hip disability, effective October 1, 2002. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49(1990). 

The Veteran's arthritis of the hips was originally rated, prior to the total hip replacement, under Diagnostic Codes (DC) 5252-5010.  DC 5010, for traumatic arthritis, makes reference to Diagnostic Code 5003, for degenerative arthritis.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, with a minimum rating of 10 percent to be assigned for each major joint affected.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5251, which addresses extension, a 10 percent rating is warranted when thigh extension is limited to 5 degrees.  38 C.F.R. § 4.71(a), Diagnostic Code 5251. 

Under Diagnostic Code 5252, which addresses flexion, a 10 percent rating is assigned when thigh flexion is limited to 45 degrees, a 20 percent rating is assigned when flexion is limited to 30 degrees, a 30 percent rating is assigned when flexion is limited to 20 degrees, and a 40 percent rating is assigned when flexion is limited to 10 degrees.  38 C.F.R. § 4.71(a), Diagnostic Code 5252. 

Diagnostic Code 5253 addresses limitations on abduction and adduction of the hip.  Under Diagnostic Code 5253, a 20 percent rating is warranted for limitation of abduction of the thigh with motion lost beyond 10 degrees, a 10 percent rating is warranted for limitation of adduction with the inability to cross legs, and a 10 percent rating is warranted for limitation of rotation with the inability to toe-out more than 15 degrees in the affected leg.  38 C.F.R. § 4.71(a), Diagnostic Code 5253. 

Normal hip motion is defined as flexion from zero to 125 degrees and abduction from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II.

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In general, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Court has also held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise."  Cullen v. Shinseki, 24 Vet. App. 74 (2010).  As it pertains to range of motion findings for the hip, separate ratings may be assigned for extension, flexion, abduction, adduction or rotation as they represent distinct disabilities.  M21-1, III.iv.4.A.1.a.

Left hip prior to July 22, 2014 

The treatment records from February 2002 note that the Veteran experienced hip pain, that progressed slowly but bothered him with all activities including simple walking, standing, and while sleeping.  The Veteran's range of motion on the left hip was 0 to 90 degrees flexion and extension.  A May 2002 separation examination recorded the Veteran's complaint of limited range of motion due to pain, which was described as 3/10 in severity.  He denied laxity or instability.  On examination, the left hip demonstrated no erythema, edema, ecchymosis, deformity, laxity or instability.  There was painful flexion was from 0 to 82 degrees, and painful abduction from 0 to 25 degrees in both active and passive range of motion.  There was no range of motion change due to fatigue from exercise. 

The June 2003 private treatment records note that the Veteran did not walk with a limp or deviation.  On range of motion testing, the Veteran's flexion was 90 degrees, abduction 40 degrees, adduction 20 degrees, internal rotation 20 degrees, and external rotation 20 degrees.  Motor strength was grossly graded 5/5, but straight leg raise and side-lying abduction tests were grossly graded 5-/5.  The Veteran described constant pain with an ambulatory distance of one block at best.  He had mild difficulty with putting on socks and shoes.  

In September 2004, the Veteran's left hip disability was described as moderate DJD which will eventually need total hip replacement. 

The Veteran complained of hip pain in September 2005, noting that ten years ago the pain was so bad he was entertaining hip joint replacements.  He only worked 1/2 days sitting 5 to 6 hours at a time, which left his hips very stiff.  He had constant 5/10 pain and it was noted he may have to retrain into another career field soon.  He further described buttock/hip muscle cramps worsened with weight-bearing, extended activity, and weather changes.  His pain was unrelenting and interfered with his sleep.  On examination, the Veteran demonstrated hip pain in all ranges of motion.

The Veteran underwent VA examination in March 2010, to which the examiner noted constant pain that worsened with activities and exacerbated symptoms with prolonged stagnation.  The Veteran described that his flare-ups were the result of increased activities and weather changes, like humidity, but relieved with rest and medication.  He endorsed additional symptoms of stiffness, weakness, incoordination and swelling.  He experienced moderate flares every 2 to 3 weeks which lasted 3 to 7 days in duration.  He could stand for approximately 15 to 30 minutes, and could not walk more than 1 mile.  He occasionally used a cane.  The Veteran's gait was noted as normal, but he was unable to stand for longer than thirty minutes, and unable to walk more than one mile.  On range of motion testing the Veteran's left hip flexion was 0 to 105 degrees, extension 0 to 25 degrees, and abduction 0 to 45 degrees.  The Veteran was able to cross his left leg over his right leg, and able to toe out greater than 15 degrees.  There was pain noted on active motion.  There was crepitus, tenderness, pain at rest and guarding of movements.  There was no additional motion loss with repetitive testing.

In a statement received in April 2010, the Veteran described progressive worsening of hip disability which interfered with his sleep due to episodes of extreme pain.  He also had unbearable pain with prolonged sitting or standing.  He had changed jobs as a result of his hip pain and could only tolerate part-time work.  He could no longer engage in sports.  A co-worker statement observed that the Veteran's mobility was rigid with the Veteran only being able to sit for limited amounts of time.  A statement from his spouse corroborated these statements additionally adding the Veteran's need to use a cane or shopping cart to assist with ambulation and having a pronounced limp with little relief of symptoms with pain medications.  Other witnesses described the Veteran's hip disability as interfering with his bending and ability to tie his shoes, and being unable to keep up with family and home responsibilities.

The April 2010 private treatment records showed an increase in severity as they reflected dull hip pain, rated at a five to eight on a scale of one to ten.  Subsequently, the Veteran experienced painful interior rotation.  Specifically, in August 2010 the Veteran reported rolling out of bed and his left hip locked up, noting that it hurt so bad he was unable to move.  The examiner noted the Veteran's hip was too painful to conduct range of motion testing.  The disability was then described as moderate to severe degenerative arthritis of the hip. 

In a statement received in November 2010, the Veteran described progressive worsening of hip pain which required him to retrain to another field.  However, he could not tolerate prolonged sitting or standing which caused daily stiffness and pain.  He changed working to a part-time job which caused a better balance of sitting, standing or walking, but he missed working time due to hip locking.  He attempted to return to school but dropped out due to an inability to keep up physically.

The Veteran underwent a left hip arthroplasty and was discharged from hospitalization in July 2014.  

The Board finds that, for the period prior to July 22, 2014, the Veteran's left hip was manifested by noncompensable motion loss in all planes even when considering flares and functional impairment on use.  In this respect, the clinic findings of record measured forward flexion no worse than 82 degrees, no limitation of extension, rotation capable of toe-out more than 15 degrees, adduction capable of crossing legs and abduction not lost beyond 10 degrees.  There is no specific lay evidence of impairment described in degrees of lost motion.

The Veteran and his witness competently and credibly reported functional impairment on use and prolonged use which interfered with activities of work and daily living, which is consistent with the medical evidence reflecting an eventual need for total hip replacement.  The medical opinion reflects the left hip disability being manifested by moderate to severe DJD, crepitus, tenderness, pain at rest, guarding of movements, stiffness, mild weakness (5-/5) in some motions, incoordination and swelling.  The Veteran experienced moderate flares every 2 to 3 weeks which lasted 3 to 7 days in duration.  However, the examinations in 2002 and 2010 found no additional motion loss due to fatigue or repetitive testing.  Additionally, the Veteran and his witnesses have not described motion loss to the extent of extension being limited to 5 degrees, flexion being limited to 45 degrees, rotation limited to being unable to toe-out more than 15 degrees, adduction limited to inability to cross legs, or abduction limited to motion lost beyond 10 degrees.  

Even with consideration of functional impairment on use or during flares, the Board finds that the lay and medical evidence does not meet, or more nearly approximate, the criteria for a compensable rating in any plane of motion.  The Veteran described episodes of locking, but there is no lay or medical evidence of ankylosis.  There is history of flail joint or femur fracture.  Notably, the effects on employability described by the lay witnesses will be further addressed in adjudicating the issue of entitlement to TDIU.

Based on the aforementioned range of motion findings throughout the period prior to July 2014, the Veteran's disability is noncompensable under the 38 C.F.R. § 4.71a, DC 5003, 5010, 5252 as encompassing the minimal rating for the left hip joint due to arthritis with painful motion.  Therefore, the appropriate rating for the Veteran's left hip disability prior to July 2014, is 10 percent.  Id.  There is no doubt of material fact to be resolved in the Veteran's favor. 38 U.S.C. § 5107(b).

Right hip prior to November 10, 2014 

Similar to the left hip, the Veteran's disability picture in February 2002 was reflective of 0 to 90 degree flexion and extension, with pain on movement and in all activities.  A May 2002 separation examination recorded the Veteran's complaint of limited range of motion due to pain, which was described as 3/10 in severity.  He denied laxity or instability.  On examination, the right hip demonstrated no erythema, edema, ecchymosis, deformity, laxity or instability.  There was painful flexion was from 0 to 90 degrees, and painful abduction from 0 to 20 degrees in both active and passive range of motion.  There was no range of motion change due to fatigue from exercise.

On range of motion testing in June 2003, the Veteran exhibited flexion 5 to 95 degrees, abduction 40 degrees, adduction 20 degrees, internal rotation 20 degrees, and external rotation 45 degrees.  There was irritability of the right hip with end of range of motion and with internal and external rotation.  Motor strength was grossly graded 5/5, but straight leg raise and side-lying abduction tests were grossly graded 5-/5.  There was a 5 degree hip flexion contracture.  The Veteran described constant pain with an ambulatory distance of one block at best.  He had mild difficulty with putting on socks and shoes.  

In September 2004, the Veteran's disability was described as moderate DJD which will eventually need a total hip replacement, but the Veteran would like to hold off as long as possible. 

The Veteran complained of hip pain in September 2005, noting that ten years ago the pain was so bad he was entertaining hip joint replacements.  He only worked 1/2 days sitting 5 to 6 hours at a time, which left his hips very stiff.  He had constant 5/10 pain and it was noted he may have to retrain into another career field soon.  He further described buttock/hip muscle cramps worsened with weight-bearing, extended activity, and weather changes.  His pain was unrelenting and interfered with his sleep.  On examination, the Veteran demonstrated hip pain in all ranges of motion.

On physical examination in March 2010, the VA examiner noted that while the Veteran's pain was bilateral, it was somewhat prominent on the right side.  Additionally, noted were that his symptoms were exacerbated with prolonged inactivity, with flare-ups which occurred every two to three weeks, lasting anywhere from three to seven days.  The flare-ups of moderate severity were noted to have been caused by increased activities and humid weather.  Moreover, the examiner noted that the Veteran's disability caused functional loss of decreased mobility, fatigue, decreased strength, and lower extremity pain.  Though the Veteran's gait was noted as normal, he intermittently used a cane to help him ambulate.  On range of motion testing the Veteran's flexion was 0 to 105 degrees, extension 0 to 25 degrees, and abduction 0 to 45 degrees; notably identical to the results of the left hip.  The Veteran was able to cross his right leg over his left, and able to toe out more than 15 degrees.  There was crepitus, tenderness, pain at rest and guarding of movements.  As such, the Veteran's hip disability was characterized as moderate to severe DJD of the hip symptomatic with mildly limited range of motion and functional impairment including decreased mobility, weakness, fatigue, and pain.  There was no additional motion loss with repetitive testing.

In a statement received in April 2010, the Veteran described progressive worsening of hip disability which interfered with his sleep due to episodes of extreme pain.  He also had unbearable pain with prolonged sitting or standing.  He had changed jobs as a result of his hip pain and could only tolerate part-time work.  He could no longer engage in sports.  A co-worker statement observed that the Veteran's mobility was rigid with the Veteran only being able to sit for limited amounts of time.  A statement from his spouse corroborated these statements additionally adding the Veteran's need to use a cane or shopping cart to assist with ambulation and having a pronounced limp with little relief of symptoms with pain medications.  Other witness described the Veteran's hip disability as interfering with his bending and ability to tie his shoes and being unable to keep up with family and home responsibilities.

The Veteran again exhibited dull achy pain of the hip in April 2010, and painful interior rotation in June 2010, and was noted to have moderate to severe degenerative arthritis of the hip in August 2010. 

In a statement received in November 2010, the Veteran described progressive worsening of hip pain which required him to retrain to another field.  However, he could not tolerate prolonged sitting or standing which caused daily stiffness and pain.  He changed working to a part-time job which caused a better balance of sitting, standing or walking, but he missed working time due to hip locking.  He attempted to return to school but dropped out due to an inability to keep up physically.

The Veteran underwent a right hip arthroplasty and was discharged from hospitalization in November 2014.  Throughout the record, prior to hip replacement surgery, the Veteran's disability was mainly depicted by pain and flare-ups caused by increased activity and humidity, without the presence of an abnormal gait and the constant use of assistive devices. 

The Board finds that, for the period prior to November 10, 2014, the Veteran's right hip was manifested by noncompensable motion loss in all planes even when considering flares and functional impairment on use.  In this respect, the clinic findings of record measured forward flexion no worse than 90 degrees, one occasion with a 5 degree flexion contracture, rotation capable of toe-out more than 15 degrees, adduction capable of crossing legs and abduction not lost beyond 10 degrees.  There is no specific lay evidence of impairment described in degrees of lost motion.  

The Veteran and his witness competently and credibly reported functional impairment on use and prolonged use which interfered with activities of work and daily living, which is consistent with the medical evidence reflecting an eventual need for total hip replacement.  The medical opinion reflects the right hip disability being manifested by moderate to severe DJD, hip contracture, crepitus, tenderness, pain at rest, guarding of movements, stiffness, mild weakness (5-/5) in some motions, incoordination and swelling.  The Veteran experienced moderate flares every 2 to 3 weeks which lasted 3 to 7 days in duration.  However, the examinations in 2002 and 2010 found no additional motion loss due to fatigue or repetitive testing.  Additionally, the Veteran and his witnesses have not described motion loss to the extent of extension being limited to 5 degrees, flexion being limited to 45 degrees, rotation limited to being unable to toe-out more than 15 degrees, adduction limited to inability to cross legs, or abduction limited to motion lost beyond 10 degrees.  

The Board observes that on one occasion the Veteran was described as having a right hip flexion contracture at 5 degrees.  A compensable rating for approximating limitation of extension to 5 degrees would subsume the already assigned 10 percent rating for arthritis with painful motion but noncompensable motion loss under DC 5003.  Even with consideration of functional impairment on use or during flares, the Board finds that the lay and medical evidence does not meet, or more nearly approximate, the criteria for a compensable rating in any plane of motion that would change the overall assigned rating.  The Veteran described episodes of locking, but there is no lay or medical evidence of ankylosis.  There is history of flail joint or femur fracture.

Based on the aforementioned range of motion findings throughout the period prior to November 2014, the Veteran's disability is noncompensable under the 38 C.F.R. § 4.71a, DC 5003, 5010, 5252 as encompassing the minimal rating for the right hip joint due to arthritis with painful motion.  Therefore, the appropriate rating for the Veteran's right hip disability prior to November 10, 2014, is 10 percent.  Id.  There is no doubt of material fact to be resolved in the Veteran's favor. 38 U.S.C. § 5107(b).

In finding that the Veteran's right and left hip disabilities do not warrant an increase prior to bilateral hip replacement surgeries, the Board has considered the testimony from the Veteran's family and friends, particularly that of his wife as she affirmed that the Veteran's pain increased with humidity, affected his sleeping habits, and walks with a limp when pain is more pronounced.  However, as it pertains to the limited inquiry as to whether the Veteran's symptoms results in limitation of motion as contemplated by the rating schedule, the Board places greater probative weight on the clinical findings of the clinicians who have greater training and expertise in performing orthopedic examinations and reporting the nature and severity of those types of disabilities.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).   

As the preponderance of the evidence is against the Veteran's hip claims, the benefit-of-the-doubt rule does not apply.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

ORDER

Entitlement to a rating in excess of 10 percent prior to July 22, 2014 for DJD of the left hip is denied. 

Entitlement to a rating in excess of 10 percent prior to November 10, 2014 for DJD of the right hip is denied. 
REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The claims file fails to depict the severity of the Veteran's current bilateral hip disabilities as the evidence of record is either prior to surgery or includes incomplete and undescriptive lay evidence.  For example, at the Veteran's Board hearing, he described his post-surgery hips as "well", with some muscular issues around the scar tissue, so long as he does stretches.  The last VA examination that was conducted was in 2010, and is inadequate for rating his disabilities post-surgery. 

Regarding the Veteran's claim for a TDIU, the Board notes that as a claim for a TDIU is part and parcel with a claim for an increased rating, the issues are inextricably intertwined inasmuch that a grant of increase could affect the outcome of this claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, further consideration of the claim must be deferred to avoid piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA and private treatment records. 

2. Afford the Veteran a VA examination to determine the current severity of his bilateral hip disabilities post total hip replacement surgeries. 

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use.  If the examination does not take place during a flare or repetitive testing cannot be performed, the examiner should have the Veteran to describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.
 
Also, in order to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examination must include range of motion testing in the following areas:

	Active motion;
	Passive motion;
	Weight-bearing; and
	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. Upon completion of the above, and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue(s).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


